                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        TODD CHRISTOPHER WHITE,                          CASE NO. 19-cv-02743-YGR
                                   7                      Plaintiff,
                                                                                             ORDER GRANTING MOTION TO DISMISS
                                   8                vs.                                      WITH LEAVE TO AMEND
                                   9        PORTFOLIO RECOVERY ASSOCIATES LLC,               Re: Dkt. No. 28
                                            ET AL.,
                                  10
                                                          Defendants.
                                  11
                                                Before the Court is defendant Capital One Bank, N.A.’s (“Capital One”) motion to dismiss
                                  12
Northern District of California




                                       pro se plaintiff Todd Christopher White’s complaint, (see Dkt. No. 1 (“Compl.”)), pursuant to
 United States District Court




                                  13
                                       Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 28.)1 Having carefully considered the
                                  14
                                       pleadings in this action and the papers submitted,2 and for the reasons set forth below, the Court
                                  15
                                       GRANTS the motion to dismiss but affords Plaintiff LEAVE TO AMEND as set forth herein.3
                                  16   I.       BACKGROUND
                                  17            The following facts are based on the allegations of plaintiff’s complaint:
                                  18            Plaintiff filed a “voluntary petition” for Chapter 7 bankruptcy in the United States
                                  19   Bankruptcy Court for the Southern District of California on June 4, 2015. (Compl. ¶ 11.) That
                                  20

                                  21
                                                Plaintiff’s claims against prior defendants Trans Union LLC and Equifax Inc. were
                                                1

                                  22   dismissed with prejudice by stipulation. (Dkt. Nos. 49, 66.) On July 23, 2019, defendant Portfolio
                                       Recovery Associates LLC (“Portfolio Associates”) filed an answer to the complaint. (Dkt. No.
                                  23   26.) The instant motion does not implicate the claims against these defendants.
                                  24            2
                                                  Plaintiff filed his opposition to Capital One’s motion to dismiss after the deadline set by
                                  25   the Local Rules and after a later deadline specially set by Court order. (See Dkt. No. 50.) Despite
                                       this late filing, the Court may consider plaintiff’s opposition under Civil Local Rule 7-2(a). The
                                  26   Court advises plaintiff that any future briefing should be filed in compliance with Civil Local
                                       Rules 7-2 and 7-3, or in compliance with deadlines specially set by the Court.
                                  27
                                                3
                                                Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                  28
                                       previously vacated the hearing on the motion. (Dkt. No. 50.)
                                   1   day, the court entered a notice of failure to comply with filing requirements, notice of

                                   2   errors/deficiencies, and notice of incomplete schedules. (Id.; see also Compl., Ex. 3.) The court

                                   3   ultimately entered an order approving the trustee’s report of no distribution and closed the case.

                                   4   (Compl., Ex. 3).4

                                   5           Plaintiff alleges the consumer reports that Equifax maintains of plaintiff include inaccurate

                                   6   information about a purported “bankruptcy discharge.” (Id. ¶ 9.) Plaintiff further alleges that no

                                   7   bankruptcy action in fact “commenced” since plaintiff’s bankruptcy petition was “dismissed

                                   8   because [of] substantial defects contained in [the] initiation paperwork.” (Id. ¶ 12.) Because of

                                   9   inaccurate reporting of the bankruptcy as discharged, plaintiff was required to pay money in order

                                  10   to obtain multiple copies of his consumer reports for further review and inspection. (Id. ¶ 13.)5

                                  11           With respect to Capital One specifically, plaintiff alleges that Capital One is a “creditor,”

                                  12   which means “any person who offers or extends credit creating a debt or to whom a debt is owed.”
Northern District of California
 United States District Court




                                  13   (Id. ¶ 7.) The Equifax credit report attached to Plaintiff’s complaint lists Capital One as an

                                  14   “original creditor” of a debt purportedly owed by Plaintiff. (Id., Ex. 2.) Portfolio Associates is

                                  15   listed on the credit report as the “collection agency” for the debt. The credit report further states

                                  16   that the debt is in dispute. (Id.)6

                                  17           From these factual allegations, Plaintiff asserts three claims against Capital One for: (i)

                                  18   false reporting and/or failure to conduct a reasonable investigation of a disputed record on a credit

                                  19   report under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. sections 1681, 1681i; (ii) false

                                  20   representations concerning the character, amount, or legal status of a debt, and failure to

                                  21
                                               4
                                  22             The complaint alleges that the bankruptcy case was dismissed. (Compl. ¶ 11.) While
                                       apparently accurate, the docket for the case, which plaintiff attached to the complaint, shows the
                                  23   court later vacated its order of dismissal.
                                               5
                                  24             Plaintiff further alleges that he has filed numerous complaints with the Consumer
                                       Financial Protection Bureau, which has provided copies to a “putative creditor” for a response.
                                  25   (Compl. ¶ 13.) The complaint does not include allegations about the nature of the complaints or
                                       which “putative creditor” allegedly received copies of the complaints.
                                  26
                                               6
                                                 Plaintiff also alleges that each defendant “was the agent, partner, or employee of every
                                  27   other Defendant and in doing the acts alleged in this Complaint, was acting within the course,
                                       scope and authority of that, agency, partnership, employment, joint venture, or conspiracy, and
                                  28
                                       with the knowledge and consent of each of the other Defendants.” (Compl. ¶ 8.)
                                                                                          2
                                   1   communicate to credit reporting agencies that a debt is disputed under the Fair Debt Collection

                                   2   Practices Act (“FDCPA”), 15 U.S.C. sections 1692, 1692f, and 1692g; and (iii) unlawful, unfair,

                                   3   and fraudulent business practices in violation of California Business and Professions Code section

                                   4   17200, et. seq. (the “UCL”).

                                   5   II.     LEGAL STANDARD

                                   6           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                   7   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion, a

                                   8   plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

                                   9   Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff

                                  10   pleads facts that “allow[] the court to draw the reasonable inference that the defendant is liable for

                                  11   the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). There must be “more than

                                  12   a sheer possibility that a defendant has acted unlawfully.” Id. While courts do not require the
Northern District of California
 United States District Court




                                  13   “heightened fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to

                                  14   relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                  15           In deciding whether a plaintiff has stated a claim upon which relief can be granted, the

                                  16   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  17   plaintiff. Usher v. City of L.A., 828 F.2d 556, 561 (9th Cir. 1987). The Court need not, however,

                                  18   accept as true allegations that contradict matters properly subject to judicial notice or by exhibit.

                                  19   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Nor is the Court required

                                  20   to accept as true “allegations that are merely conclusory, unwarranted deductions of fact, or

                                  21   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

                                  22   (internal quotation marks omitted).

                                  23           Pro se complaints are held to a less stringent standard than formal pleadings drafted by

                                  24   lawyers, Haines v. Kerner, 404 U.S 519, 520–21 (1972); Erickson v. Pardus, 551 U.S. 89, 94

                                  25   (2007) (per curiam), and complaints by pro se plaintiffs are liberally construed, Karim-Panahi v.

                                  26   L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). A pro se litigant should be given leave to

                                  27   amend his complaint unless it is absolutely clear that no amendment could cure the deficiencies of

                                  28   the complaint. Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir. 2000) (en banc).
                                                                                           3
                                   1   III.   DISCUSSION

                                   2          A.      First Cause of Action: FCRA Violation

                                   3          The purpose of the FCRA is to protect consumers from the transmission of inaccurate

                                   4   credit information. Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010).

                                   5   Under the FCRA, furnishers of information are required to provide accurate information when

                                   6   providing reports to a credit reporting agency. 15 U.S.C. § 1681s-2(a). Consumers who believe

                                   7   that a furnisher is providing inaccurate information may dispute their credit reports. 15 U.S.C.

                                   8   § 1681i. When a dispute is sent to a credit reporting agency, the furnisher of the information is

                                   9   provided notice and must conduct a reasonable investigation to verify the accuracy of the

                                  10   reporting. 15 U.S.C. § 1681s-2(b). Consumers may bring suit against those furnishers who

                                  11   violate the provisions of the FCRA. Nelson v. Chase Manhattan Mortgage Corp., 282 F.3d 1057,

                                  12   1059-60 (9th Cir. 2002). To bring a claim against a furnisher of information that is capable of
Northern District of California
 United States District Court




                                  13   surviving a motion to dismiss, a plaintiff must make a prima facie showing of inaccurate

                                  14   reporting, that the furnisher had notice of the dispute, and that plaintiff suffered damages as a

                                  15   result of the inaccurate reporting. Carvalho, 629 F.3d at 890; see also Dennis v. BEH-1, LLC, 520

                                  16   F.3d 1066, 1069 (describing what may constitute actual damages under the FCRA).

                                  17          Capital One argues plaintiff has not alleged facts sufficient to support an FCRA claim

                                  18   against Capital One. The Court agrees. The complaint alleges inaccurate credit reporting related

                                  19   to a bankruptcy “discharge” appearing on the Equifax credit report. (See Compl. ¶ 4, 12.) The

                                  20   Equifax credit report also lists Capital One as the “original creditor” on a debt that appears to be

                                  21   unrelated to the bankruptcy reporting. (See id., Ex. 2.)7 Plaintiff does not allege any connection

                                  22   between the Capital One debt and the bankruptcy reporting, nor does he offer any allegation as to

                                  23   why the Capital One debt itself may be inaccurately reported. For example, Plaintiff does not

                                  24   allege that the Capital One debt referenced in his report does not pertain to him, that the amount

                                  25

                                  26
                                              7
                                                 Capital One concedes it is “the original creditor on a credit card issued to Plaintiff, which
                                  27   subsequently was charged off due to Plaintiff’s non-payment.” (Dkt. No. 28, at 3.) Capital One
                                       also states “[c]o-defendant Portfolio Associates owned the outstanding debt on the Account as of
                                  28
                                       date of the complaint.” (Id.)
                                                                                         4
                                   1   listed as past due is too high or too low, that the listed dates are wrong, or that the debt is so old

                                   2   that it should no longer appear on his credit report. Plaintiff’s allegations about an inaccuracy

                                   3   regarding bankruptcy reporting cannot sustain claims against Capital One simply because it also

                                   4   provided information about a different debt for the report.

                                   5           Relatedly, Plaintiff alleges that he suffered damages caused by the inaccurate bankruptcy

                                   6   reporting. (See Compl. ¶ 13.) Plaintiff does not allege any damages arising out of Capital One’s

                                   7   conduct as a purported furnisher of information for the credit report.

                                   8           In sum, Plaintiff fails to provide sufficient allegations about the inaccuracy of the

                                   9   information Capital One furnished for Plaintiff’s credit reports or the nature of any harm plaintiff

                                  10   suffered as a result of Capital One’s conduct.8 Accordingly, the FCRA claim against Capital One

                                  11   is DISMISSED. As it is possible that the insufficient allegations might be cured on amendment and

                                  12   because plaintiff is proceeding pro se, he will be given LEAVE TO AMEND. Any amended
Northern District of California
 United States District Court




                                  13   complaint must allege facts regarding the nature of any inaccurate reporting by Capital

                                  14   One, as well as the harm suffered as a result of any alleged inaccuracies.

                                  15           B.      Second Cause of Action: FDCPA Violation

                                  16           The FDCPA “prohibits ‘debt collector[s]’ from making false or misleading representations

                                  17   and from engaging in various abusive and unfair practices.” Heintz v. Jenkins, 514 U.S. 291, 292

                                  18   (1995) (alternation in original). To state a claim under the FDCPA, a plaintiff must allege facts

                                  19   establishing that: “(1) [the] plaintiff has been the object of collection activity arising from a

                                  20   consumer debt; (2) the defendant qualifies as a ‘debt collector’ under the FDCPA; and (3) the

                                  21   defendant has engaged in a prohibited act or has failed to perform a requirement imposed by the

                                  22   FDCPA.” Ellis v. Phillips & Cohen Assocs., Ltd., No. 5:14-cv-05539-EJD, 2016 WL 566981, at

                                  23   *3 (N.D. Cal. June 30, 2016) (quoting Dang v. CitiMortgage, Inc., No. 5:11-cv-05036 EJD, 2012

                                  24
                                               8
                                  25              Capital One also argues that plaintiff has not provided fair notice of a legally cognizable
                                       claim for an FCRA violation. The Equifax credit report, which lists the Capital One debt as
                                  26   “dispute[d],” indicates Capital One had at least some form of notice. (See Compl., Ex. 2.)
                                       Moreover, plaintiff alleges that the Consumer Financial Protection Bureau communicated
                                  27   plaintiff’s complaints to a “putative creditor,” which may refer to Capital One. For the avoidance
                                       of any doubt, however, any amended complaint should clarify whether and how Capital One
                                  28
                                       was put on notice of a dispute related to inaccurate reporting of plaintiff’s debt.
                                                                                           5
                                   1   WL 762329, at *3 (N.D. Cal. Mar. 7, 2012)). A “debt collector” is defined by statute as “any

                                   2   person who uses any instrumentality of interstate commerce or the mails in any business the

                                   3   principal purpose of which is the collection of any debts, or who regularly collects or attempts to

                                   4   collect, directly or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C.

                                   5   § 1692a(6). Additionally, creditors are considered debt collectors when “in the process of

                                   6   collecting [their] own debts” the creditor “uses any name other than [their] own which would

                                   7   indicate that a third person is collecting or attempting to collect such debts.” Id.; but see 15 U.S.C.

                                   8   § 1692a(6)(f) (stating this term does not include “any person collecting or attempting to collect

                                   9   any debt owed or due or asserted to be owed or due another to the extent such activity (i) is

                                  10   incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement; (ii) concerns a

                                  11   debt which was originated by such person; (iii) concerns a debt which was not in default at the

                                  12   time it was obtained by such person; or (iv) concerns a debt obtained by such person as a secured
Northern District of California
 United States District Court




                                  13   party in a commercial credit transaction involving the creditor.”).

                                  14          Capital One argues plaintiff’s FDCPA claim should be dismissed for failure to state a

                                  15   claim because Capital One is not a “debt collector” under the statute. Plaintiff counters that he has

                                  16   properly alleged that Portfolio Associates and Capital One are operating “jointly” as “debt

                                  17   collectors.”

                                  18          In the complaint, plaintiff alleges that Portfolio Associates is a “debt collector.” In

                                  19   contrast, plaintiff alleges that Capital One is a “creditor.” (Id. ¶ 7.) The complaint does not

                                  20   contain any factual allegations regarding joint conduct that would support an assertion that the two

                                  21   operated “jointly” as “debt collectors.” For example, Plaintiff fails to allege that Capital One used

                                  22   Portfolio Associates to attempt to collect an improper debt or engaged in any related conduct

                                  23   prohibited by the FDCPA. Further, plaintiff makes no factual allegations that Capital One itself

                                  24   engaged in debt collection.9

                                  25
                                              9
                                  26             Moreover, general allegations that the defendants worked in coordination with each other
                                       to violate the FDCPA are insufficient to put Capital One on notice as to its specific conduct that
                                  27   purportedly gives rise to plaintiff’s claim. See Gilead, 536 F.3d 1055 (holding the Court is not
                                       required to accept as true “allegations that are merely conclusory, unwarranted deductions of fact,
                                  28
                                       or unreasonable inferences.”)
                                                                                          6
                                   1          Because Plaintiff fails to allege sufficient facts showing Capital One is a “debt collector,”

                                   2   Plaintiff’s FDCPA claim is DISMISSED. As it is possible that the insufficient allegations might be

                                   3   cured on amendment and because plaintiff is proceeding pro se, he will be given LEAVE TO

                                   4   AMEND. Any amended complaint must allege facts demonstrating that Capital One is a

                                   5   “debt collector” under the FDCPA.

                                   6          C.       Third Cause of Action: UCL Violation

                                   7          The UCL prohibits “any unlawful, unfair or fraudulent business act or practice and unfair,

                                   8   deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200. The definition of

                                   9   what acts constitute business practices is broad, and in effect “borrows violations of other laws

                                  10   and treats them as unlawful practices that the unfair competition law makes independently

                                  11   actionable.” Cal-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal.4th 163, 180

                                  12   (1999) (internal citations and quotations omitted). In addition, when alleging fraudulent business
Northern District of California
 United States District Court




                                  13   acts or practices under the UCL in federal court, those claims must be plead with particularity and

                                  14   specificity, including “the who, what, when, where, and how of the misconduct charged” going

                                  15   beyond “the neutral facts necessary to identify the transaction.” Kearns v. Ford Motor Co., 567

                                  16   F.3d 1120, 1125 (9th Cir. 2009) (internal quotations and citations omitted) (applying Fed. R. Civ.

                                  17   P. 9(b) to claims brought under the UCL).

                                  18          Plaintiff alleges that by violating provisions of the FCRA and FDCPA, Capital One’s

                                  19   conduct represents a violation of the UCL. As discussed, however, the complaint fails to allege

                                  20   sufficient facts to support the FCRA or FDCPA claims, and accordingly, the UCL claim also fails.

                                  21   Indeed, beyond stating the statutory elements of a UCL claim, the complaint does not contain any

                                  22   allegations about Capital One’s conduct that would demonstrate a violation of the UCL. (See

                                  23   Compl. ¶¶ 19-24.) Further, to the extent plaintiff claims Capital One has engaged in fraudulent

                                  24   business practices and not allegations of fraud, the complaint does not contain specific allegations

                                  25   regarding the “who, what, when, where, and how” of Capital One’s conduct. See Kearns, 567

                                  26   F.3d at 1125.

                                  27          Because Plaintiff fails to provide sufficient factual allegations to support a UCL claim

                                  28   against Capital One, this claim also is DISMISSED. As it is possible that the insufficient allegations
                                                                                         7
                                   1   might be cured on amendment and because plaintiff is proceeding pro se, he will be given LEAVE

                                   2   TO AMEND.    On amendment, plaintiff must allege facts sufficient to support his UCL claim,

                                   3   and to the extent plaintiff alleges fraud, any amended complaint must include specific

                                   4   allegations to show a UCL violation.10

                                   5   IV.    CONCLUSION

                                   6          For the foregoing reasons, the Court GRANTS Capital One’s motion to dismiss WITH

                                   7   LEAVE TO AMEND as to Plaintiff’s FCRA, FDCPA, and UCL claims. Should Plaintiff choose to

                                   8   amend, his First Amended Complaint must be filed no later than December 16, 2019. Any

                                   9   response thereto must be filed no later than twenty-one (21) days thereafter.

                                  10          The Court advises Plaintiff that a Handbook for Pro Se Litigants, which contains helpful

                                  11   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                  12   Court’s website, http://cand.uscourts.gov/pro-se. The Court also advises Plaintiff that additional
Northern District of California
 United States District Court




                                  13   assistance may be available by making an appointment with the Legal Help Center. There is no

                                  14   fee for this service. To make an appointment with the Legal Help Center in San Francisco,

                                  15   Plaintiff may visit the San Francisco Courthouse, located at 450 Golden Gate Avenue, 15th Floor,

                                  16   Room 2796, San Francisco, California, 94102, or call 415/782-8982. To make an appointment

                                  17   with the Legal Help Center in Oakland, Plaintiff may visit the Oakland Courthouse, located at

                                  18   1301 Clay Street, 4th Floor, Room 470S, Oakland, California, 94612, or call 415/782-8982. The

                                  19   Help Center’s website is available at http://www.cand.uscourts.gov/helpcentersf.

                                  20          This Order terminates Docket Number 28.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 15, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  23                                                      UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25          10
                                                 In his opposition to the motion, plaintiff appears to argue that the Court’s screening of
                                  26   an in forma pauperis complaint under 28 U.S.C. section 1915(e)(2) has some bearing on the
                                       Court’s consideration of a subsequent motion to dismiss. Plaintiff’s argument fails to persuade, as
                                  27   granting an application to proceed in forma pauperis does not preclude defendants from bringing a
                                       motion to dismiss or the Court from granting such a motion. See, e.g., Giles v. Davis, Case No.
                                  28
                                       18-cv-07466-YGR, 2019 WL 3082857 (N.D. Cal. Jul. 15, 2019).
                                                                                         8
